                 Case 2:16-cr-00006-JCC Document 51 Filed 05/29/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR16-0006-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DEONTE RASUL-CHIONO,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Deonte Rasul-Chiono’s unopposed
16   motion to unseal (Dkt. No. 50). On April 10, 2020, the Court issued an arrest warrant under seal
17   because Mr. Rasul-Chiono allegedly violated the conditions of his supervision. (Dkt. No 49.)
18   Such warrants, along with their corresponding petitions and memoranda, are ordinarily filed
19   under seal to reduce the risk that the person named in the warrant might flee. See W.D. Wash.
20   Local Crim. R. 55(b)(3). However, there is no risk that Mr. Rasul-Chiono will flee because he is
21   already incarcerated at the King County Jail pending other criminal charges. (See Dkt. No. 50 at
22   2.) Accordingly, there is little reason to keep the recently filed warrant, petition, and
23   memorandum under seal. In addition, giving Mr. Rasul-Chiono access to those documents will
24   allow his counsel to better represent him. Accordingly, the Court GRANTS Mr. Rasul-Chiono’s
25   motion and DIRECTS the Clerk to unseal the recently filed warrant (Dkt. No. 49), petition (Dkt.
26   No. 47), and memorandum (Dkt. No. 48).


     ORDER
     CR16-0006-JCC
     PAGE - 1
              Case 2:16-cr-00006-JCC Document 51 Filed 05/29/20 Page 2 of 2




 1         DATED this 29th day of May 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR16-0006-JCC
     PAGE - 2
